Name: Commission Regulation (EC) No 1084/1999 of 26 May 1999 establishing the list of competent authorities referred to in Article 2 of Council Regulation (EC) No 900/1999 prohibiting the sale and supply of petroleum and petroleum products to the Federal Republic of Yugoslavia
 Type: Regulation
 Subject Matter: marketing;  oil industry;  international affairs;  Europe
 Date Published: nan

 Avis juridique important|31999R1084Commission Regulation (EC) No 1084/1999 of 26 May 1999 establishing the list of competent authorities referred to in Article 2 of Council Regulation (EC) No 900/1999 prohibiting the sale and supply of petroleum and petroleum products to the Federal Republic of Yugoslavia Official Journal L 131 , 27/05/1999 P. 0029 - 0032COMMISSION REGULATION (EC) No 1084/1999of 26 May 1999establishing the list of competent authorities referred to in Article 2 of Council Regulation (EC) No 900/1999 prohibiting the sale and supply of petroleum and petroleum products to the Federal Republic of YugoslaviaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 900/1999 of 29 April 1999 prohibiting the sale, supply and export of petroleum and petroleum products to the Federal Republic of Yugoslavia(1), and in particular Article 6 thereof,Whereas it is necessary to establish a list of competent authorities that may authorise the sale, supply or export of petroleum and petroleum products for the purposes and under the conditions laid down in Article 2(1) of Council Regulation (EC) No 900/1999, and that should receive the notifications referred to in Article 2(2) of that Regulation,HAS ADOPTED THIS REGULATION:Article 1The list of competent authorities referred to in Article 2 of Council Regulation (EC) 900/1999 shall be established as indicated in the Annex hereto.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 May 1999.For the CommissionLeon BRITTANVice-President(1) OJ L 114, 1.5.1999, p. 7.ANNEXNames and addresses of competent authorities referred to in Article 2 of Council Regulation (EC) 900/1999BELGIUMMinisterie van Buitenlandse Zaken, Buitenlandse Handel en OntwikkelingssamenwerkingDirectie-generaal van de Buitenlandse Economische en Bilaterale BetrekkingenDienst "Centraal en Oost-Europa" (B 13)De heer Filip David Karmelietenstraat 15 B - 1000 Brussel MinistÃ ¨re des affaires Ã ©trangÃ ¨res, du commerce extÃ ©rieur et de la coopÃ ©ration au dÃ ©veloppementDirection gÃ ©nÃ ©rale des relations Ã ©conomiques et bilatÃ ©rales extÃ ©rieuresService "Europe centrale et orientale" (B 13)M. Filip David rue des Petits Carmes 15 B - 1000 Bruxelles Tel. (32 2) 501 81 64 Fax (32 2) 501 88 27DENMARKErhvervsfremmestyrelsen Tine Friis Hansen Tagensvej 137 DK - 2200 KÃ ¸benhavn N Tel. (45) 35 86 86 86 Fax (45) 35 86 86 87GERMANYBundesausfuhramtReferat 214, Herr Pietsch Frankfurter StraÃ e 29-35 D - 65760 Eschborn Tel. (49 6196) 908 689 Fax (49 6196) 908 412GREECEÃ Ã Ã Ã ¹Ã ¿Ã  Ã Ã µÃ Ã Ã ³Ã ¹Ã ¿Ã  Ã §Ã Ã ¹Ã Ã Ã ¿Ã Ã ®Ã Ã Ã »Ã ·Ã Ã µÃ ¾Ã ¿Ã Ã Ã ¹Ã ¿Ã  Ã ¥ÃÃ ¿Ã Ã Ã ³Ã Ã  Ã 'Ã Ã Ã ±Ã Ã µÃ ¯Ã ¿ Ã Ã Ã Ã Ã Ã µÃ Ã ½ Ã Ã ±Ã Ã ¹Ã »Ã ¯Ã Ã Ã ·Ã  Ã £Ã ¿Ã Ã ¯Ã ±Ã  1, 7Ã ¿Ã  Ã Ã Ã ¿Ã Ã ¿Ã  GR - 106 71 Ã Ã ¸Ã ®Ã ½Ã ± Mr. George Christofis,Minister Plenipotentiary B'Sanctions Bureau 1, Vasilissis Sofias, 7th floor GR - 106 71 Athens Tel. (30 1) 368 42 07 Fax (30 1) 368 42 06SPAINMinisterio de Economia y HaciendaSecretaria General de Comercio ExteriorPaseo de la Castellana, No 162 E - 28046 Madrid Tel. (34) 913 49 38 60 Fax (34) 914 57 28 63FRANCEDirection gÃ ©nÃ ©rale des douanes et des droits indirectsBureau E/2 - Cellule EmbargoMlle Diane Foreau 23 bis, rue de l'UniversitÃ © F - 75700 Paris Cedex 07 S.P. Tel.: (33 1) 44 74 48 93 Fax: (33 1) 44 74 48 97IRELANDLicensing Unit ( Mr Michael Greene ) Department of Enterprise, Trade and Employment Kildare Street Ireland Dublin 2 Tel. (353 1) 631 24 46 Fax (353 1) 676 61 54 e-mail: greenem@entemp.irlgov.icITALYMinistero del Commercio con l'EsteroDirezione generale per la politica commerciale e per la gestione del regime degli scambiDivisione IV (UOPAT)Dr. Borghese Viale Boston 25 I - 00144 Roma Tel. (39 06) 59 64 75 34 Fax (39 06) 59 64 75 06 e-mail: INFO@MincomesITLUXEMBOURGOffice des Licences M. A. Paulus BP 113 L - 2011 Luxembourg Tel. (352) 478 23 70 Fax (352) 46 61 38 e-mail: andre.paulus@mae.etat.luNETHERLANDSMinisterie van Economische ZakenDirectoraat-generaal van de Buitenlandse Economische BetrekkingenDirectie Handelspolitiek en InvesteringsbeleidAfdeling Exportcontrole en Sanctiebeleid (BEB/DHI/ES)mw. drs. C.M. van Dantzig Postbus 20101 2500 EC Den Haag Netherlands Tel. (31 70) 379 63 57 / 63 80 Fax (31 70) 379 73 92 e-mail: e.m.vandantzig@minez.nlAUSTRIABundesministerium fÃ ¼r wirtschaftliche Angelegenheiten, Gruppe II.a LandstraÃ er HauptstraÃ e 55-57 A - 1030 Wien Tel. (43 1) 711 02 / 361 Fax (43 1) 715 83 47PORTUGALMinistÃ ©rio da EconomiaDirecÃ §Ã £o Geral das RelaÃ §Ã µes EconÃ ³micas InternacionaisAlice Rodrigues / JosÃ © Gomes Avenida da RepÃ ºblica, 79 P - Lisboa Tel. (351 1) 791 19 43 Fax (351 1) 796 37 23FINLANDUlkoasiainministeriÃ ¶ PL 176 SF - 00161 Helsinki Tel. (358-9) 1341-5555 Fax (358-9) 629-840 Utrikesministeriet PL 176 SF - 00161 Helsingfors Tel. (358 9) 1341 5555 Fax (358 9) 629 840SWEDENRegeringskanslietUtrikesdepartementetRÃ ¤ttssekretariatet fÃ ¶r EU-frÃ ¥gorFredsgatan 6 S - 103 39 Stockholm Tel. (46 8) 405 10 00 Fax (46 8) 453 66 99UNITED KINGDMExport Policy UnitDepartment of Trade and IndustryKingsgate House66-74, Victoria Street London SW1E 6SW Tel. (44 171) 215 89 98 Fax (44 171) 215 85 19EUROPEAN COMMUNITYEuropean CommissionDirectorate-General IMr A. de Vries, DM24 5/75rue de la Loi/wetstraatzB - 1044 Brussel/Bruxelles Tel. (32-2) 295 68 80 Fax (32-2) 295 73 31 e-mail: anthonius.de-vries@dg1.cec.be